Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “intermediate gear meshed between said gear of said electric motor and said gear of said transmission gear set” must be shown or the feature canceled from the claim10.  
Note:  Claim 10 is depended of claim 7 which positively recited “a chain coupled between said chain gear of said electric motor and the said chain gear of said transmission.  Drawings do not show the transmission having both embodiments a chain and intermediate gear in the same embodiment.
 No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 


Claim Objections
Claims 1, 4, 7 and 10 are objected to because of the following informalities:  
In re claim 1, 4 and 7 line 2 the recitation “middle block” should be changed to – a middle block – (three instances);
In re claim 4 lines 13-14 the recitation “the said chain gear” should be changed to – said chain gear – (two instances)
In re claim 4 line 29 the recitation “a chain” should be changed to – a second chain – (see line 13).
In re claim 7 lines 13-14 the recitation “the said chain gear” should be changed to – said chain gear – (two instances)
In re claim 7 line 28 the recitation “a chain” should be changed to – a second chain – (see line 13).
In re claim 10 lines 13-14 the recitation “the said gear” should be changed to – said chain gear – (two instances)
Appropriate correction is required.





Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 10 stated “an intermediate gear meshed between said gear of said electric motor and  said gear of said transmission gear set”.  It appears from the drawings that the intermediate gear (22) of figure 7 and the chain (21) of figure 7 are mutually exclusive and that these embodiments are not useable together.  In other words, the transmission gear set may utilize a chain or an intermediate gear to transfer power from the motor to the wheel but not both as claimed.

Reasons for Allowance
     The following is an examiner's statement of reasons for allowance: 
The reference to Su et al. (USPN. 10,189,543 B2) is the closet prior art to the claimed invention.  However, Su et al. does not explicitly teach an electric motorcycle, comprising:

an electric motor comprising a motor shaft inserted through said middle block of said gearbox and a motor pulley fixedly mounted on said motor shaft;
a transmission gear set mounted in said housing of said gearbox, said transmission gear set comprising a power input shaft inserted through said middle block of said gearbox, a power input pulley fixedly mounted on said power input shaft and an output shaft rotatable upon rotation of said power input shaft;
a transmission belt/chain coupled between said motor pulley of said electric motor and said power input pulley of said transmission gear set for enabling said electric motor to rotate said power input shaft of said transmission gear set;
a gear shift axle;
a gear shift pedal operable to rotate said gear shift axle;
an extension arm;
a link coupled between said gear shift axle and said extension arm;
a fork shaft for producing shifting; and 
a gear-shifting disc driven by said link to drive said fork shaft to produce shifting; and 
a speed output chain gear mounted on said output shaft of said transmission gear set and driven by said output shaft to rotate a rear wheel of the electric motorcycle through a chain or a second chain of claims 1, 4 and 7 (emphasis added).
	Dependent claims 2-3, 5-6 and 8-9 are also allowed due to their dependency to claims 1, 4 and 7 respectively.



Conclusion
         The prior art made of record by the Examiner and not relied upon is considered pertinent to applicant's disclosure and are cited of interest. 
         Any inquiry concerning this communication or earlier communication from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.  The examiner can normally be reached on Monday-Friday from 10:00 am to 6:30 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Minnah Seoh, can be reached at (571) 270-7778.  The fax phone number for the organization where this application or proceeding is (571) 273-8300. 
         Information regarding the status of an application may be obtained from the Patent Application Information-Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TONY H WINNER/Primary Examiner, Art Unit 3611